Citation Nr: 9914429	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-15 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to additional compensation for a dependent 
spouse.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought on appeal.  
The veteran, who had active service from September 1949 to 
December 1952, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran and his spouse were married from December 
1952 until the date of her death in April 1995.

3.  The veteran's service-connected disability is, and has 
always been evaluated as 30 percent disabling.

4.  A certified copy of the veteran's marriage certificate 
was not received from the veteran between October 1, 1978, 
and September 7, 1994.

5.  A claim for additional benefits for a dependent spouse 
was received following the death of the veteran's spouse.


CONCLUSION OF LAW

The requirements for payment of additional compensation for a 
dependent spouse have not been met.  38 U.S.C.A. §§ 1115, 
5107, 5110 (West 1991); 38 C.F.R. §§ 3.4, 3.102, 3.114, 
3.204, 3.400 (1998); 38 C.F.R. § 3.204 (1995); Section 102(b) 
of Pub. L. No. 95-479.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The basic facts in this case are not in dispute.  Upon the 
veteran's separation from service, he was granted service 
connection for frostbite of the feet and was assigned a 30 
percent evaluation.  That evaluation has remained in effect 
since that time.  In December 1952, the veteran married, and 
the veteran remained married until his spouse's death in 
1995.  In March 1988, the veteran filed a VA Form 21-686c 
(Declaration of Status of Dependents).  In response, the RO 
requested a certified copy of the veteran's marriage 
certificate on April 1 and April 8, 1988.  No response was 
received from the veteran within one year of the April 1988 
letters.  In October 1997, the veteran sent a letter to the 
RO, and in December 1997, the veteran requested that a 
dependent child be added to his award.  In response to the 
veteran's October 1997 letter, the RO indicated in a December 
1997 letter that they were unable to determine what possible 
VA benefit was requesting.  It was also indicated that the 
claim to add a dependent minor child to his compensation 
award was being considered.  The Board would observe that the 
additional dependent child was added to the veteran's award 
effective January 1, 1998.  In January 1998, the veteran 
requested additional compensation for a dependent wife 
between 1952 and the date of his wife's death in April 1995.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by the Secretary. 38 
U.S.C.A. § 5101 (West 1991); 38 C.F.R. § 3.151(a) (1998).  
Additional compensation for a dependent for compensation will 
be the latest of the following dates: (1) date of claim, 
which means date of veteran's marriage, if the evidence of 
the event is received within one year of the event; 
otherwise, date notice is received of the dependent's 
existence, (2) date dependency arises, (3) effective date of 
the qualifying disability rating.  38 C.F.R. § 3.401 (1998).

When a veteran is granted benefits based on liberalizing 
legislation, the effective date of the award will be fixed in 
accordance with the facts found, but in no case will it be 
earlier than the effective date of the legislation.  If a 
claim is reviewed at the request of the veteran more than one 
year after the effective date of the liberalizing VA law or 
issue, benefits may be authorized for a period of one year 
prior to the date of receipt of such request.  38 U.S.C.A. § 
5110(g) (West 1991); 38 C.F.R. § 3.114(a) (1998).  

If a veteran is entitled to disability compensation benefits 
and his or her disabilities are rated not less than 30 
percent, he or she is entitled to additional compensation for 
any dependents.  38 U.S.C.A. § 1115 (West 1991); 38 C.F.R. § 
3.4(b)(2) (1998).  However, prior to October 1, 1978, a 
veteran was required to be 50 percent disabled in order to 
receive additional compensation benefits for a dependent 
spouse.  After that date the veteran was only required to be 
30 percent disabled for such additional benefits.  See 
Section 102(a), Pub. L. 95-479.  When the veteran requested 
additional benefits for a dependent spouse in March 1988, the 
RO responded on two occasions in April 1988 and informed the 
veteran that he was required to furnish a certified copy of 
his marriage certificate.  The veteran was also advised to 
submit the requested evidence as soon as possible and that if 
the evidence was not received within one year of the date of 
the letter, the benefits could not be payable earlier than 
the date the evidence was received.  No response was received 
from the veteran within one year of the date of the April 
1988 letter.  Beginning September 8, 1994, the VA began 
accepting photocopies of documents necessary to establish 
marriage, 59 Fed. Reg. 46338 (September 8, 1994), and on 
November 4, 1996, the VA began accepting the written 
statement of a claimant as proof of the existence of a 
dependent.  See 61 Fed. Reg. 56626 (November 4, 1996).

Based on this evidence, the Board finds and concludes that 
the veteran is not entitled to additional benefits for a 
dependent spouse.  Between his marriage in December 1952 
until the change of the law on October 1, 1978, the veteran 
was not entitled to additional benefits for a dependent 
spouse because he was evaluated as 30 percent disabling and 
such additional compensation was payable only to a veteran 
who is 50 percent disabled.  After October 1, 1978, the 
veteran first filed a claim for additional benefits for a 
dependent spouse in March 1988, but then failed to provide 
the requested evidence necessary to establish that his wife 
was a dependent.  Specifically, at that time a certified copy 
of a marriage certificate was required.  Subsequently, the 
veteran filed a claim for additional benefits for a dependent 
spouse, but did so in January 1998, several years after his 
spouse's death.  Suffice it to point out that the veteran was 
no longer entitled to additional compensation benefits for a 
dependent spouse upon the date of his spouse's death.  
Therefore, since a claim for additional benefits for a 
dependent spouse with the requisite evidence was not received 
until following his spouse's death there is no basis for 
payment of additional benefits for a dependent spouse.  


ORDER

Additional compensation for a dependent spouse is denied.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

